Citation Nr: 1526194	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-21 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a total disability evaluation based upon individual unemployablity (TDIU). 

2. Entitlement to an increased evaluation for diabetes mellitus.

3. Entitlement to an increased evaluation for nephropathy with hypertension.

4. Entitlement to a compensable evaluation for peripheral vascular disease.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for malignant melanoma. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in March 2010 and August 2010. 

In February 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence received since the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The issue of service connection for a bilateral eye condition as secondary to service-connected diabetes mellitus has been raised by the record on page 15 of the Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that in April 2015 the Veteran's representative requested the record be held open for an additional 30 days.  In light of the favorable decision below, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  To the extent other claims are remanded the Veteran and his representative will have additional time to submit evidence.  

The appeal is being REMANDED for further development.   The appeal is REMANDED to the AOJ.



REMAND

The Veteran contends that he should have been assigned higher disability ratings for his diabetes mellitus, his nephropathy with hypertension, and his peripheral vascular disease.  The Veteran and evidence in the claims file indicates that his conditions may be worsening since his most recent VA examination in February 2010.  The Veteran reported a worsening of his conditions during his Board hearing and records from his treatment at the Gwinnett Internal Medicine support these claims.  

Medical records from July 2014 indicate that the Veteran had elevated levels of glucose and A1C despite a history of excellent compliance with his medications.  The Veteran has also had multiple issues related to his kidneys since the previous examinations.  In addition to the urinary frequency reported by the Veteran, the medical evidence indicates a history of hematuria and kidney stones since his prior examinations.   

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred in February 2010 and the records indicate a worsening of his condition that could allow for a higher rating, the Board finds that new, comprehensive VA examination, addressing the severity of his service-connected conditions should be afforded. 

Additionally, as indicated above, the Veteran has filed a claim to reopen his previously denied claim of entitlement to service connection for malignant melanoma.  The Veteran expressed disagreement with the determination of the RO in October 2012 in a statement provided later the same month, which the Board construes as a valid and timely notice of disagreement (NOD). See 38 C.F.R. §§ 20.201, 20.302 (2014).  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Given the Veteran's contentions, the nature of the claimed disorders, and as entitlement to a TDIU is based upon an accurate assessment of all of the Veteran's service-connected disorders, the Board finds that the other claims are inextricably intertwined with the claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and his representative and request identification of all sources of treatment for his service-connected conditions from July 2014 to the present.  The AOJ should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

2.  After attempting obtain any indicated updated treatment records, schedule the Veteran for an examination to determine the current level of severity of his diabetes mellitus.  If the Veteran is having additional functional limitations due to his prescribed treatment/medications for his service-connected conditions, the examiner should specifically state this and provide a description of these limitations.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. After attempting obtain any indicated updated treatment records, schedule the Veteran for an examination to determine the current level of severity of his nephropathy with hypertension.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. After attempting obtain any indicated updated treatment records, schedule the Veteran for an examination to determine the current level of severity of his peripheral vascular disease.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. After the above development has been completed, the RO/AMC should schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment in light of his education and work history as an electronics technician. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

Regarding the Veteran's claim to reopen his claim of entitlement to service connection for malignant melanoma, if this claim is denied the Veteran and his representative should be sent a Statement of the Case (SOC) addressing this issue.  The Veteran and his representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Regarding the remainder of the Veteran's claims, if these claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before returning the claims to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals






